DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to communication filed on 06/01/2022.

Status of Claims
	In Applicant’s amendment filed on 06/01/2022, claims 1 and 14 have been amended; claims 8-13 are canceled; claims 21-26 are newly added; claims 1-7 and 14-26 remain pending.

Response to Arguments
Rejection under 35 U.S.C. §103
	Applicant’s arguments for claim 1 have been fully considered and are found persuasive in view of Applicant’s amendment and remarks dated 06/01/2022.  Accordingly, the previous rejection of claim 1 is withdrawn.
	Claims 14 and 21 are directed to similar limitations as in claim 1; and hence, are considered accordingly.
	Dependent claims 2-7 and 15-20 and 22-26 depend from one of claims 1, 14 and 26.  Hence, the dependent claims are also considered accordingly.

Allowable Subject Matter
Claims 1-7 and 14-26 are allowed.

Examiner’s Statement of Reasons of Allowance
The following is an examiner’s statement of reasons for allowance:  independent claims 1, 14 and 21 (and their respective dependent claims) are allowable based on Applicant’s amendment and remarks dated 06/01/2022, in view of application’s specification (Fig. 5 and paras. [0059]-[0065] and [0077]).
Independent claims 1, 14 and 21 comprise a unique combination of elements that are not taught or suggested by the art of record when considering the claims as a whole.  Independent claims 1, 14 and 21 recite a method/system for securely loading data for an in-flight entertainment system (IFE), the method/system comprising, among other things, authenticate the first browser by the remote virtual loader, the remote virtual loader executed remote to the aircraft; receive, by the first browser, IFE data specific to the IFE system from the remote virtual loader with an instruction to grant access to the received IFE data by a second browser of the electronic device, the second browser authenticated by the IFE system to send information to and receive information from the IFE system; in response to the instruction from the remote virtual loader, notify the second browser by the first browser, a storage location where the IFE data is stored by the first browser; access, by the second browser, the IFE data stored by the first browser; and transfer the IFE data from the electronic device to the IFE system by the second browser.  None of the cited prior art or searched prior art, either singularly or in combination, teaches a system and/or method comprising the claimed detailed limitations described herein.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIEN M NGUYEN whose telephone number is (571)272-3911. The examiner can normally be reached Monday - Friday 7:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIEN M NGUYEN/Examiner, Art Unit 2423                                                                                                                                                                                                        
/BENJAMIN R BRUCKART/Supervisory Patent Examiner, Art Unit 2423